Citation Nr: 0125372	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  95-22 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable (increased) evaluation for 
residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
May 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
This matter was REMANDED by the Board in March 1997 and April 
1998 for the purpose of obtaining additional factual and 
medical evidence, and it has been returned to the Board for 
appellate review.


REMAND

The veteran was afforded a personal hearing at the RO before 
a Member of the Board in December 1996.  The Member who 
conducted the hearing is no longer employed by the Board.  In 
a letter dated in September 2001, the veteran was advised of 
this fact and informed that he would be provided a hearing 
before another Member of the Board if he desired.  The 
veteran responded in October 2001 that he desired a hearing 
before a member of the Board at the RO.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

The veteran should be scheduled for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.  

The appellant has the right to submit additional evidence and 
argument on the 




matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate outcome warranted in this case.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


